Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00570-CR

                                       Shawn L. SANDERS,
                                            Appellant

                                                v.
                                            The State of
                                       The STATE of Texas,
                                             Appellee

                    From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR5452
                         Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: September 3, 2014

DISMISSED FOR LACK OF JURISDICTION

           Acting pro se, appellant filed what appeared to be a notice of appeal in which he

complained of a grand jury indictment. Subsequently, the trial court clerk filed a notice informing

the court that no judgment exists in the underlying case. We therefore ordered appellant to show

cause in writing why this appeal should not be dismissed for lack of jurisdiction. Appellant’s

counsel filed a response in which he explains that the underlying case is pending, and that no court

action has taken place from which an appeal could be filed.
                                                                                    04-14-00570-CR


       Absent a few statutory exceptions that are inapplicable to this appeal, a criminal defendant

may only appeal from a final judgment of conviction. See State v. Sellers, 790 S.W.2d 316, 321

n.4 (Tex. Crim. App. 1990); Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961).

Accordingly, this appeal is dismissed for lack of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-